 

 
RETIREMENT AND CONSULTING AGREEMENT
 
The parties to this Retirement and Consulting Agreement (the “Agreement”) are
Ampco-Pittsburgh Corporation (the “Corporation”) and Ernest G. Siddons (the
“Executive”).  This Agreement is entered into and will become effective as of
April 30, 2009 (the “Effective Date”).
 
The Executive has announced his decision to retire from the Corporation as
President and Chief Operating Officer effective April 30, 2009 (the “Retirement
Date”).  Upon the Executive’s retirement, he may continue to serve as a member
of the Board of Directors of the Corporation, subject to re-election by the
Corporation’s stockholders.  Following the Retirement Date, the Corporation
wishes to retain the Executive for the purpose of providing, and the Executive
has agreed to provide, certain consulting services.  This Agreement is intended
to set forth the terms applicable to the Executive’s retirement from the
Corporation and the consulting arrangement following the Retirement Date.
 
NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:
 
1.         Resignation and Retirement.  Effective on the Retirement Date, the
Executive will resign from all positions with the Corporation and any
subsidiaries of the Corporation then held by him, including President and Chief
Operating Officer of the Corporation, and the Executive’s employment with the
Corporation will terminate due to his retirement.  Notwithstanding the
foregoing, the Executive may continue to serve as a member of the Board of the
Corporation, subject to re-election by the Corporation’s stockholders.
 
2.         Consulting Services.
 
(a)  General.  Beginning on May 1, 2009 and ending on April 30, 2012 (such
period, subject to the extension and early termination provisions of Section
2(d) below, the “Consulting Period”), the Executive agrees to cooperate with the
Corporation in the transition of management of the Corporation following
Executive’s retirement and to provide such consulting services to the
Corporation (the “Consulting Services”) as may be requested by the Board of
Directors or the Chief Executive Officer and be agreed to by the Executive,
which agreement may not be unreasonably withheld by Executive.  The Executive
agrees to provide up to ninety (90) days of Consulting Services to the
Corporation per annual period of the Consulting Period (i.e., May 1 – April 30)
under this Agreement.
 
(b)  Independent Contractor Status and Performance of Consulting
Services.  Nothing contained in this Agreement will be deemed to create an
employment relationship between the Corporation and the Executive during the
Consulting Period.  In providing the Consulting Services, the Executive agrees
and acknowledges that he is an independent contractor and will not have
authority to bind the Corporation with respect to any matter.  In rendering
Consulting Services under this Agreement, the Executive will be free to arrange
his own time, pursuits and work schedule and to determine the specific manner in
which such services will be performed, without being required to observe any
routine or requirement as to working hours.
 
(c)  Non-exclusivity.  The Corporation agrees and acknowledges that Executive
may offer consulting services to other entities during the Consulting Period,
subject to the confidentiality and proprietary rights provisions of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(d)  Extension or Early Termination of Consulting Period.  This Agreement and
the applicable Consulting Period may be extended beyond the term described in
Section 2(a) by mutual agreement of the parties.  Notwithstanding any provisions
to the contrary in this Agreement, this Agreement may be terminated prior to
April 30, 2012 and the Consulting Period will be deemed to have expired upon any
of the following:
 
(i)  The mutual written agreement of the parties providing for such termination;
 
(ii)  Upon written notice of such termination from either party to the other
party, provided such notice is provided to the other party at least sixty (60)
days prior to the effective date of the termination;
 
(iii)  Immediately upon notice by the Corporation to the Executive of the
Executive’s breach of the covenants set forth in Sections 9 and 10 of this
Agreement; and
 
(iv)  Upon the death or permanent disability (as determined in good faith by the
Corporation) of the Executive.
 
3.           Payments and Benefits.
 
  (a)  In Connection With Executive’s Retirement.  Upon the Executive’s
retirement and termination from employment with the Corporation, the Executive
will be entitled to payment of all accrued, but unpaid, salary, bonus, vacation
or paid time-off and business expenses (to the extent properly accounted for) as
of the Retirement Date.  In addition, the Executive will be entitled to all
accrued and vested retirement benefits under any qualified or nonqualified plans
or arrangements sponsored by the Corporation in accordance with the terms and
provisions of such plans or arrangements; provided, the Executive will not
accrue additional service or benefits under such plans during the Consulting
Period.  Following the expiration of the Consulting Period, the Executive will
be covered by the Corporation’s retiree life insurance coverage in accordance
with the terms of that arrangement.
 
  (b)  Bonus for 2009.  The Executive will be eligible to receive a pro rata
portion (4/12) of any bonus awarded under the Corporation’s annual bonus program
for the 2009 fiscal year, based on achievement of the applicable performance
goals for the year.  The pro rata bonus, if any, will be paid when the
applicable bonus amounts are paid to eligible senior executives.  Except as
described in this Section 3(b), the Executive will not be entitled to any bonus
or incentive compensation during the Consulting Period.
 
  (c)  Automobile.  The Executive will have the right to purchase the leased
Corporation car, which is assigned to the Executive immediately prior to the
Retirement Date, at a price equal to the lesser of its then book value or market
value.  This right will expire on September 30, 2009.
 
  (d)  In Connection With Consulting Services.  In consideration for the
Consulting Services to be provided by the Executive under this Agreement, the
Corporation agrees to pay or provide the Executive the following compensation or
benefits during the Consulting Period:
 
(i)  The amount of $18,750 per month (collectively, the “Payments”);
 
 
- 2 -
 

--------------------------------------------------------------------------------

 
(ii)  The Corporation will arrange to provide the Executive at the Corporation’s
expense with benefits under the Corporation’s medical and dental insurance
coverage (including the medical expense reimbursement plan), life insurance
(with a death benefit equal to at least $281,250) and the same travel accident
insurance coverage applicable to Executive immediately prior to the Retirement
Date;
 
(iii)  The Corporation will provide or reimburse the Executive for the cost of
home computer, blackberry services and secretarial support services;
 
(iv)  The Corporation will reimburse the Executive for all out-of-pocket
expenses reasonably and necessarily incurred in the performance of the
Consulting Services in accordance with the travel and business expense
reimbursement policies of the Corporation in effect from time to time;
 
(v)  In addition to reimbursement of business expenses under clause (iv) above,
the Corporation will pay to or on behalf of the Executive annual Duquesne Club
membership dues and fees and monthly parking fees;
 
(vi)  All stock option awards granted to the Executive and outstanding on the
Retirement Date will, notwithstanding the terms of such awards, continue to vest
during the Consulting Period as if the Executive had continued to be employed
with the Corporation and, to the extent vested, will be exercisable for the
remainder of the applicable option term by the Executive to the same extent as,
and in accordance with the same terms that would apply, if the Executive was an
active employee (including the right of the Executive’s beneficiary or estate to
exercise such option for up to one year following the Executive’s death), but in
no event may such options be exercised beyond the applicable expiration date of
the option term; and
 
(vii)  The Executive will continue to be eligible to receive grants of stock
options or other equity awards during the Consulting Period, but such grants, if
any, will be in the sole discretion of the Compensation Committee of the Board.
 
  (e)  Right to COBRA Continuation Coverage.  The Corporation and the Executive
agree and acknowledge that, for purposes of the rights of the Executive and the
Executive’s spouse or any other eligible dependents to continuation of medical
and dental coverage under the Corporation’s group health plans in accordance
with the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), no
“qualifying event” (as defined under COBRA) shall be deemed to have occurred
until the end of the Consulting Period.
 
  (f)  Office Space Following Consulting Period.  During the Consulting Period
and for a period following the Consulting Period through April 30, 2016 (and
regardless of whether the Consulting Period is terminated early under Section
2(d)), the Corporation agrees to provide the Executive (or reimburse the
Executive for the cost of) reasonable office space at the Corporation’s
executive offices or otherwise located in the city of Pittsburgh,
Pennsylvania.  Provision of the benefit or reimbursement of expenses pursuant to
this Section 3(f) will be available only to the extent that (1) such benefit or
expense is actually provided or incurred, as applicable, for any particular
calendar year and reasonably substantiated; (2) reimbursement of any expense
will be made no later than the end of the calendar year following the year in
which such expense is incurred by the Executive; (3) no provision of the benefit
or reimbursement of any expense incurred in one taxable year will affect the
amount available in another taxable year; and (4) the right to this benefit or
reimbursement is not subject to liquidation or exchange for another
benefit.  Notwithstanding the foregoing, the provisions of this Section 3(f)
shall expire prior to April 30, 2016 in the event of the Executive’s death or
permanent disability.
 
- 3 -
 
 

--------------------------------------------------------------------------------

 
  (g)  Compliance with Section 409A.  Notwithstanding any provision of this
Agreement to the contrary, to the extent that a payment or benefit provided
hereunder is subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and not excepted or otherwise excluded from Section 409A’s
requirements, and payable on account of the Executive’s separation from service
(as defined in Section 409A and the related regulations), such payment shall be
delayed for a period of six months after the Executive’s separation date if the
Executive is a “specified employee” (as defined in Section 409A and the related
regulations) of the Corporation, as determined in accordance with the
regulations issued under Section 409A of the Code and the procedures established
by the Corporation.
 
4.           Executive’s Status as a Non-Employee Director.  Following the
Retirement Date, the Executive will be deemed to be a non-employee director
during his service on the Corporation’s Board and any fees or other compensation
received by the Executive as a director will be in addition to the Payments and
other benefits provided under this Agreement.
 
5.           Reasonable Efforts.  The Executive will use reasonable efforts to
perform the Consulting Services in a prompt, competent and diligent manner
consistent with the Corporation’s standards.
 
6.           Proprietary Rights.  The Executive agrees that all information,
discoveries, inventions, improvements, strategies or overall business plan
concepts arising from or in connection with the Consulting Services under this
Agreement will be the sole property of the Corporation and the Executive will
cooperate with the Corporation’s reasonable requests for the transfer of any
such rights or interests from the Executive to the Corporation.
 
7.           Taxes.  The Executive acknowledges that he will be solely
responsible for and the Corporation will have no liability with respect to any
taxes (including penalties and interest) imposed by any Federal, state or local
government on the Payments or any other benefits payable to or provided on
behalf of the Executive for the Consulting Services under Section 3(d) of this
Agreement.
 
8.           Insurance and Indemnification.  The Corporation agrees to ensure
and to indemnify and hold harmless the Executive from any and all claims and
causes of action arising out of the performance of the Consulting Services to
the same extent that it ensures and indemnifies its officers and directors.
 
9.           Non-Disparagement.
 
 
(a)
At all times hereafter, Executive will not disparage or criticize, orally or in
writing, the business, products, policies, decisions, directors, officers or
employees of the Corporation or any of its operating divisions, subsidiaries or
affiliates to any person.

 
 
(b)
At all times hereafter, the Corporation and its officers, directors, employees
and agents will not disparage or criticize, orally or in writing, Executive.

 
 
- 4 -

--------------------------------------------------------------------------------

 
10.           Confidentiality.  During the course of providing the Consulting
Services, the Executive may obtain information that is considered to be
confidential and proprietary information of the Corporation.  The Executive
agrees to maintain as confidential all confidential information received or
obtained as a result of the services provided.  At no time shall such
confidential information be disclosed to any third party without the prior
written consent of the Corporation.  Notwithstanding the foregoing, the
Executive will have no obligation under this Agreement to keep confidential any
confidential information to the extent that a disclosure of it is required by
law or is consented to by the Corporation.
 
11.           Executive’s Understanding.  The Executive acknowledges by signing
this Agreement that the Executive has read and understands this document, that
the Executive has conferred with or had opportunity to confer with the
Executive’s attorney regarding the terms and meaning of this Agreement, that the
Executive has had sufficient time to consider the terms provided for in this
Agreement, that no representations or inducements have been made to the
Executive except as set forth in this Agreement, and that the Executive has
entered into this Agreement knowingly and voluntarily.
 
12.           Miscellaneous.
 
(a)  Entire Agreement.  This Agreement represents the entire and only
understanding between the parties on the subject matter hereof and supersedes
any other agreements or understandings between them on such subject matter.
 
(b)  Binding Effect, Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the heirs, executors, administrators,
successors and assigns of the respective parties.  Without the express written
consent of the other party, neither the Corporation nor the Executive may assign
any duties or right or interest hereunder or right to receive any money
hereunder and any such assignment shall be void; provided, however, that without
the Executive‘s consent the Corporation may assign its rights and obligations
hereunder in their entirety to any successor to all or substantially all of its
business, whether effected by merger or otherwise.
 
(c) Severability and Amendment.  In the event any provision of this Agreement
shall be determined in any circumstances to be invalid or unenforceable, such
determination shall not affect or impair any other provision of this Agreement
or the enforcement of such provision in other appropriate circumstances. This
Agreement may be modified only by an instrument in writing executed by the
parties hereto.
 
- 5 -
 

--------------------------------------------------------------------------------

 
    (d) Interpretative Matters; Counterparts.  The headings of sections of this
Agreement are for convenience of reference only and shall not affect its meaning
or construction.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  In
making proof of this Agreement it shall not be necessary to produce or account
for more than one such counterpart.
 
(e) Governing Law and Conflicts.  This Agreement is to be governed and construed
according to the internal substantive laws of the Commonwealth of Pennsylvania.
 


 
IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the date first written above.
 


AMPCO-PITTSBURGH CORPORATION




_s/Robert A. Paul_____________
By:  Robert A. Paul, Chairman






EXECUTIVE
 


 
___s/Ernest G. Siddons__________
 
By:  Ernest G. Siddons
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 6 -
 